Citation Nr: 1028284	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  07-03 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for reactive airway 
disease.  

2.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity.  

3.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity.  

4.  Entitlement to service connection for peripheral neuropathy 
of the left upper extremity.  

5.  Entitlement to service connection for peripheral neuropathy 
of the right upper extremity.  

6.  Entitlement to service connection for psoriasis of both feet.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to December 
1967.  

The reactive airway matter comes to the Board of Veterans' 
Appeals (Board) from a March 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  The RO previously 
had denied this claim in November 2004.  The Veteran submitted a 
form for the RO to obtain additional treatment records regarding 
his reactive airway disability and the RO subsequently obtained 
the records and readjudicated the claim in March 2006.  A notice 
of disagreement was received in May 2006, a statement of the case 
was issued in January 2007, and a substantive appeal was received 
in February 2007.  The neuropathy and psoriasis matters come to 
the Board from an October 2008 rating decision of a VA RO.  A 
notice of disagreement was received in November 2008, a statement 
of the case was issued in February 2009, and a substantive appeal 
was received in February 2009.  

The Veteran testified at an RO hearing with regard to the 
reactive airway issue in October 2007.  The Veteran testified at 
a hearing before the Board with respect to all of the claims on 
appeal in April 2010.  

The March 2006 rating decision also denied entitlement to service 
connection for hypertension and an increased rating for diabetes 
mellitus, type II, and the Veteran filed a notice of disagreement 
in May 2006.  A statement of the case was issued in January 2007.  
However, in his substantive appeal the Veteran expressly 
indicated that he was only appealing the reactive airway disease 
issue.  The October 2008 rating decision also denied entitlement 
to service connection for calcaneal bone spurs of the right and 
left feet, and the Veteran filed a notice of disagreement in 
November 2008.  A statement of the case was issued in January 
2009.  However, in his substantive appeal the Veteran expressly 
indicated that he was only appealing the neuropathy and psoriasis 
issues.  Thus, the claims related to hypertension, diabetes and 
calcaneal bone spurs of the right and left feet are not in 
appellate status.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The Veteran also appealed a service connection claim for a right 
ankle disability.  However, in October 2007, he submitted a 
written statement that he wished to withdraw this claim.  A 
Substantive Appeal may be withdrawn in writing at any time before 
the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  As the Veteran 
has withdrawn this appeal as to the issue of entitlement to 
service connection for a right ankle disability, there remain no 
allegations of errors of fact or law for appellate consideration 
with regard to that issue and it is dismissed.

After the case was certified to the Board, the Veteran submitted 
additional evidence that had not been considered by the RO.  A 
remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, 
however, as the Veteran waived RO jurisdiction over the evidence.

The issues of service connection for reactive airway disease and 
psoriasis of both feet are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Peripheral neuropathy of the bilateral upper and lower 
extremities has not been shown on clinical evaluation. 


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the left lower extremity was not 
incurred in or aggravated by service, nor may peripheral 
neuropathy of the left lower extremity be presumed to have 
incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2009).  

2.  Peripheral neuropathy of the right lower extremity was not 
incurred in or aggravated by service, nor may peripheral 
neuropathy of the right lower extremity be presumed to have 
incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2009).  

3.  Peripheral neuropathy of the left upper extremity was not 
incurred in or aggravated by service, nor may peripheral 
neuropathy of the left upper extremity be presumed to have 
incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2009).  

4.  Peripheral neuropathy of the right upper extremity was not 
incurred in or aggravated by service, nor may peripheral 
neuropathy of the right upper extremity be presumed to have 
incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification 
obligation in this case was accomplished by way of a letter from 
the RO to the Veteran dated in January 2008.  Additionally, the 
January 2008 letter provided the Veteran with notice of the types 
of evidence necessary to establish a disability rating and the 
type of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The evidence of record 
contains the Veteran's post-service private treatment records.  
The Board acknowledges that the Veteran indicated that he 
received VA outpatient treatment 1967 to 1987 and 1995 to 2001.  
The RO attempted to obtain these records and some records are in 
the claims file, although not for the dates the Veteran stated he 
was treated.  The VA medical facility responded in December 2006 
that they had submitted all the records they had on the Veteran.  
The Board finds that reasonable efforts have been made to obtain 
these records and that any further attempts at this point would 
be futile. 

The evidence of record also contains a report of VA examination 
dated in June 2009.  The Veteran's representative commented in 
the April 2010 Board hearing that the Veteran had not received an 
adequate evaluation for his claimed peripheral neuropathy.  
However, the June 2009 VA examiner addressed the Veteran's 
contentions regarding his peripheral neuropathy and performed a 
clinical evaluation with respect to this claim.  The examination 
report obtained is fully adequate and contains sufficient 
information to decide the issues on appeal.  See Massey v. Brown, 
7 Vet. App. 204 (1994).  The Veteran and his representative have 
not made the RO or the Board aware of any additional evidence, 
aside from the records noted above, that needs to be obtained in 
order to fairly decide this appeal, and have not argued that any 
error or deficiency in the accomplishment of the duty to notify 
and duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's appeal.  

Criteria & Analysis

The Veteran has claimed entitlement to service connection for 
peripheral neuropathy of the left and right lower and upper 
extremities.  He testified that he experiences numbness in the 
arms and legs in the morning and after a long drive.  He is 
service-connected for diabetes mellitus, type II.  He also had 
service in the Republic of Vietnam.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, and has a disease 
listed at § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  "Service in the 
Republic of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service involved 
duty or visitation in the Republic of Vietnam. 38 C.F.R. §§ 
3.307(a)(6); 38 C.F.R. § 3.313(a).

Certain chronic diseases, including acute and subacute peripheral 
neuropathy, shall be granted service connection although not 
otherwise established as incurred in or aggravated by service if 
manifested to a compensable degree within one year after exposure 
to herbicides provided that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.  See 38 C.F.R. §§ 3.307, 3.309(a).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is payable 
for that degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Service treatment records reflect no objective findings or 
treatment for peripheral neuropathy of the left and right lower 
and upper extremities.  A service Report of Medical Examination 
dated in December 1967 for separation purposes reflects that the 
Veteran's lower and upper extremities were clinically evaluated 
as normal.  

The Veteran underwent a VA examination in June 2009.  The Veteran 
reported intermittent numbness in his hands, especially when he 
awoke at night.  Shaking the hands or gripping a rubber ball got 
rid of the temporary numbness and tingling.  In the lower 
extremity, he experienced a similar sensation occasionally with 
numbness of the whole foot or temporary numbness of the toes and 
forefoot, but no persistent problems, tingling, or pain.  He had 
no symptoms of claudication.  On physical examination, the gait 
was normal and peripheral motor examination revealed no pronator 
drift of the upper extremities.  He was able to do heel-to-shin 
maneuvers with each leg.  Deep tendon reflexes were 2+ at the 
brachioradialis, knees, and ankles bilaterally.  Sensation to 
vibration and light touch was intact in the fingers and toes.  A 
finger-to-nose test was normal, as was heel to shin.  There was 
no dysdiadochokinesia or nystagmus.  The skin on the lower 
extremities was generally healthy.  Peripheral pulses were 
palpable at the posterior tibialis of each side.  There was mild 
scaling of the skin of the instep and mid soles on both feet.  
There was a scaly hyperkeratosis covering the right knee and a 
small patch on the right elbow.  There were no ulcers on the 
lower extremities or unusual calluses.  Following physical 
examination, the examiner commented that there was no clinical 
evidence of peripheral neuropathy on the examination.  

Given the evidence of record, the Board finds that service 
connection for peripheral neuropathy of the left and right lower 
and upper extremities is not warranted.  As noted above, the June 
2009 VA examiner specifically opined that there was no clinical 
evidence of peripheral neuropathy on the examination.  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  The Court has held that a condition or injury occurred in 
service alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997).  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

As for the Veteran's statements attributing his peripheral 
neuropathy of the left and right lower and upper extremities to 
his period of service, he is competent to describe symptoms of 
peripheral neuropathy of the left and right lower and upper 
extremities, and he is also found credible, in this regard.  
However, he is not competent to render a diagnosis, given the 
medical complexity involved with respect to the claimed 
disabilities.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Overall, the absence of objective medical findings is 
more probative than the Veteran's statements of observable 
symptoms for the purpose of establishing whether a chronic 
current disability exists.  Here, no medical evidence establishes 
a current disability, and for this reason the claims must fail.  
Indeed, in the absence of proof of a present disability there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As there is no persuasive evidence of a diagnosis of 
peripheral neuropathy of the left and right lower and upper 
extremities, a presumptive grant of service connection also is 
precluded, as well as any secondary service connection claim.  38 
U.S.C.A. § 1116(f). 38 C.F.R. §§ 3.307(a)(6)(iii), 3.310.  

In sum, as the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Service connection for peripheral neuropathy of the left lower 
extremity is denied.  

Service connection for peripheral neuropathy of the right lower 
extremity is denied.  

Service connection for peripheral neuropathy of the left upper 
extremity is denied.  

Service connection for peripheral neuropathy of the right upper 
extremity is denied.  





REMAND

The Veteran has claimed entitlement to service connection for 
reactive airway disease and psoriasis.  He testified that he has 
had a reactive airway disorder since he got out of service.  He 
reported that he was sick during service with an airway condition 
but was not treated.  He was treated by a civilian doctor right 
after service but it did not occur to him to try to get the 
records and the hospital had since closed down.  With respect to 
his psoriasis of the feet, he testified that he has had the same 
condition since service.  He recalled that it was hot in Okinawa 
and Vietnam and his feet sweat a lot.  He had never worn boots 
before and had to change his socks frequently.

The Board notes that VA outpatient treatment records dated in 
April 2004 reflect that the Veteran was assessed with reactive 
airway disease.  VA outpatient treatment records dated in 
November 2004 reflect that the Veteran was assessed with 
psoriasis.  As the record shows competent and credible lay 
evidence of a reactive airway disease and psoriasis of the feet 
since service and current medical evidence of those conditions, 
the Board believes that a VA examination and opinion (based on a 
review of the claims file) with regard to the Veteran's claims of 
entitlement to service connection for reactive airway disease and 
psoriasis of both feet is necessary to comply with 38 C.F.R. 
§ 3.159(c)(4) (2009).  

Finally, although the Veteran was provided with VCAA notice 
including information on disability ratings and effective dates 
with regard to the psoriasis claim in January 2008, the Veteran 
did not receive such notice with regard to the reactive airway 
disease claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a notice letter pursuant 
to the requirements of Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  In the letter, ask 
him to identify all relevant outstanding 
treatment records with respect to his reactive 
airway disease and psoriasis of the bilateral 
feet, and make reasonable efforts to obtain 
any relevant treatment records identified.

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current reactive 
airway disease.  It is imperative that the 
claims file be made available to the examiner 
for review in connection with the examination.  
Any medically indicated special tests should 
be accomplished.  After reviewing the claims 
file and examining the Veteran, the examiner 
should offer an opinion as to whether it is at 
least as likely as not (a 50% or higher degree 
of probability) that any current reactive 
airway disease manifested during the Veteran's 
active duty service.  The Veteran's lay 
testimony of having a respiratory 
condition since service must be 
considered, in addition to his 
circumstances of service including 
exposure to Agent Orange in Vietnam.

A rationale for all opinions must be 
provided.

3.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current psoriasis 
of both feet.  It is imperative that the 
claims file be made available to the examiner 
for review in connection with the examination.  
Any medically indicated special tests should 
be accomplished.  After reviewing the claims 
file and examining the Veteran, the examiner 
should offer an opinion as to whether it is at 
least as likely as not (a 50% or higher degree 
of probability) that any current psoriasis of 
both feet was manifested during the Veteran's 
active duty service.  The Veteran's lay 
testimony of having psoriasis of the feet 
since service must be considered, in 
addition to his circumstances of service 
including exposure to Agent Orange in 
Vietnam and exposure to heat in Okinawa 
and Vietnam.

A rationale for all opinions must be 
provided.

4.  After completion of the foregoing, 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the Veteran 
and his service representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


